Citation Nr: 0841835	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  05-25 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for cancer of the 
throat, claimed as due to exposure to herbicides.

2.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1967 to March 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The issue of entitlement to an increased rating for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The preponderance of the evidence is against the finding that 
the veteran's cancer had its onset in service or within one 
year of separation from service, or is etiologically related 
to any incident, disease, or exposure during the veteran's 
active service.


CONCLUSION OF LAW

Cancer of the throat was not incurred in or aggravated by 
service, and cannot be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2007)).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes evidentiary development letters dated in July 2004 and 
August 2004, prior to initial rating decision denying the 
veteran's claim in October 2004, in which the RO advised the 
appellant of the evidence needed to substantiate his service 
connection claim.  The appellant was also advised of his and 
VA's responsibilities under VCAA, to include what evidence 
should be provided by him and what evidence should be 
provided by VA.  

Despite inadequate notice provided to the veteran on the 
disability rating and effective date elements of the claim, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  As the Board concludes below 
that the preponderance of the evidence is against granting 
the appellant's claim, any questions as to the appropriate 
disability rating and effective date to be assigned are 
rendered moot.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that the appellant was advised to identify 
all relevant records, and to either submit those records or 
to provide authorization to allow VA to obtain them on his 
behalf.  It appears that all obtainable evidence identified 
by the appellant relative to the issue on appeal has been 
obtained and associated with the claims folder, and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination where there is (1) competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  

In the case at hand, the veteran contends that his cancer is 
related to herbicide exposure in service.  He has presented 
competent evidence of a current disability (cancer of the 
throat) and he is presumed to have been exposed to herbicides 
during service.  As will be discussed in greater detail 
below, however, his throat cancer is not a presumptive 
disability for which service connection may be granted based 
on herbicide exposure and, furthermore, the veteran has 
provided no competent evidence suggesting a link between his 
herbicide exposure and his throat cancer.  

Significantly, the veteran has never alleged the onset of his 
disability in service, and he is not otherwise shown to be 
competent to offer an opinion linking his cancer to military 
service, including exposure to herbicides in service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder); see 
also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  As there is no competent lay or medical 
evidence suggesting an association between his claimed cancer 
and service, the Board finds that VA was not under an 
obligation to provide an examination, as such is not 
necessary to make a decision on the claim.   

In short, the evidence of record provides sufficient 
information to adequately evaluate the claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required, nor is there notice delay or deficiency 
resulting in any prejudice to the veteran.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

II.  Analysis

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992). 
 
Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

The specific statute pertaining to claimed Agent Orange 
exposure is 38 U.S.C.A. § 1116.  Regulations issued pursuant 
thereto provide that a veteran who served on active duty in 
Vietnam during the Vietnam era is presumed to have been 
exposed to Agent Orange or similar herbicide.  38 C.F.R. § 
3.307(1)(6)(iii).  In this case, the veteran served in 
Vietnam from August 1966 to August 1967 and from October 1969 
to September 1970.  Therefore, exposure to Agent Orange is 
conceded.

These regulations also stipulate the diseases for which 
service connection may be presumed due to an association with 
exposure to herbicide agents.  The specified diseases are 
chloracne or other acneform disease consistent with 
chloracne, type 2 diabetes, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. §§ 
3.307(a)(6), 3.309(e).
	
The Board notes that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam Era is not warranted for any 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Health Outcomes Not Associated With Exposure 
to Certain Herbicide Agents, 72 Fed. Reg. 32,395 (June 12, 
2007).  In particular, in that document VA gave notice that 
it had been determined that a presumption of service 
connection based on exposure to herbicides is not warranted 
for oral, nasal, and pharyngeal cancer.  Id.  

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that when 
a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Thus, the 
fact that the veteran may not meet the requirements of a 
presumptive regulation would not in and of itself preclude 
him from establishing service connection as he may, in the 
alternative, establish service connection by way of proof of 
actual direct causation.

The Board first notes that the veteran served from June 1967 
to March 1969.  He has not alleged that his cancer first 
manifested in service, and there is no medical evidence of 
record otherwise suggesting that to be the case.  In fact, 
records show his cancer was not diagnosed until more than 30 
years following his separation from service.  

As noted, the veteran claims that his throat cancer is 
related to his exposure to herbicides such as Agent Orange 
during service.  His personnel records reflect that he served 
in Vietnam during the Vietnam era, and herbicide exposure is 
therefore presumed.

The veteran's medical records characterize his cancer as 
squamous cell carcinoma of unknown primary origin.  They also 
variously note that the veteran's cancer arose in the left 
mid-cervical lymph node distribution and that his cancer is 
"not ... incompatible with nasopharyngeal carcinoma."  A 
February 2003 CT neck scan with contrast noted distortion of 
the left tonsillar fossa and adjacent base of the tongue.  It 
was specifically noted that this distortion must be regarded 
as suspicious as a possible primary site.

While the medical evidence does not conclusively pinpoint the 
primary origin of the veteran's cancer, the medical evidence 
of record does reflect that the sources specifically 
considered by his treating physicians as possible primary 
sites are the nasal cavity, pharynx, and the tonsillar fossa 
and tongue.  As noted above, oral, nasal, and pharyngeal 
cancers are expressly excluded from the statutory 
presumption, and none of the medical evidence of record 
suggests that the veteran's cancer originated in the lung, 
bronchus, larynx, or trachea.  As such, the veteran is not 
entitled to the regulatory presumption of service connection 
for respiratory cancer based on exposure to herbicides.   

The Board has also considered whether the veteran's throat 
cancer is otherwise shown to be related to his military 
service, including exposure to herbicides.  As noted above, 
however, the service medical records contain no evidence 
suggesting that the veteran had throat cancer in service, and 
no evidence of throat cancer is found in the veteran's post-
service medical records to place his throat cancer prior to 
2002.  Furthermore, as mentioned above, no competent medical 
opinion of record even raises the possibility that the 
veteran's throat cancer is connected to his military service 
or his herbicide exposure during service.  

Although the Board believes that the veteran is sincere in 
his belief that there is an etiological relationship between 
his throat cancer and his military service, as a layperson 
who is untrained in the field of medicine, the veteran 
himself is not competent to provide a medical opinion as to 
this matter.  See Espiritu, Jandreau, supra.

In summary, for the reasons and bases set forth above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
throat cancer, to include as due to herbicide exposure.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 

ORDER

Entitlement to service connection for cancer of the throat, 
claimed as due to exposure to herbicides, is denied.


REMAND

The veteran has also claimed entitlement to an initial 
disability rating in excess of 30 percent for service-
connected PTSD.  He essentially contends that the 30 percent 
rating is not an accurate indication of his actual condition.

The Board notes that the 30 percent disability rating was 
based largely on an August 2004 VA examination report.  
Briefly, this report concludes that the veteran had 
difficulty making commitments over the years, tended to be 
isolative, and remained to some extent emotionally detached.  
The examiner also noted that, although the veteran had been 
quite successful industrially, he had never married and had 
experienced significant social impairment.  

This report notes that the veteran has never been married but 
was in a 16-year relationship.  It states he generally worked 
in the metal building field and was now a senior district 
manager for a large steel corporation.  He was reported to 
live alone.  He generally enjoyed sports and watching 
television, especially politics.  He read magazines and, 
occasionally, exercised.  He enjoyed fishing on the Gulf 
Coast and locally.  He performed his activities of daily 
living unaided.  

His present symptoms were noted to include marked increase in 
difficulty sleeping, more anxiety, and daily intrusive 
thoughts about Vietnam since the start of the Iraq War and 
the discovery of his squamous cell carcinoma.  He reported 
recurring nightmares about Vietnam that occurred about once 
every two weeks on average, along with increased feelings of 
depression and anxiety.  It was noted that the veteran had 
never been seen formally by a psychiatrist.  

He was assigned a global assessment of functioning (GAF) 
score of 65, indicating some mild symptoms, or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well and has some meaningful 
interpersonal relationships.

The Board notes, however, that this description of the 
veteran's symptoms appears to be inconsistent with the 
characterization of his PTSD that appears in VA medical 
records from August 2004 through April 2005, and in an 
October 2005 statement written by the veteran's fiancée.  

The VA medical records assign GAF scores ranging from 65, 
suggesting some mild symptoms, to 45, indicating serious 
symptoms or any serious impairment in social, occupational, 
or school functioning.  The August 2004 initial consultation 
report notes that, upon entering the office, the veteran 
began observing the door to ensure it would not be locked.  
He reported being unable to make a commitment to his 
girlfriend of 16 years.  He also reported that he must follow 
his routine and make sure everything is in order as he was 
trained to do in the infantry at age 20.  The examiner 
assigned a GAF score of 50, indicating serious symptoms or 
any serious impairment in social, occupational, or school 
functioning.  A December 2004 record notes that the veteran 
was having problem finding words when speaking, and it noted 
increased memory and concentration problems.  An April 2005 
record notes daily intrusive thoughts about Vietnam, worry, 
and pessimism about the future.  

An October 2005 letter from the veteran's fiancée states that 
the veteran can go from being nice to screaming if she does 
not immediately respond to his requests.  She noted he could 
not work if anything was left out of place in her home.  She 
described him as never sleeping a complete night and not 
being able to take loud noises such as those from fireworks 
or the movies.  He is said to be very depressed to the point 
of being teary eyed.  He has road rage at the slightest 
provocation, and pressure from work has affected him very 
badly.  She also described the veteran as being paranoid, 
which has made her uncomfortable when they are around her 
family.  

Due to the inconsistencies between the level of disability 
described in the August 2004 examination report versus the 
severity of disability described in the VA medical records 
and the October 2005 letter from the veteran's fiancée, the 
Board finds that a remand for a VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA medical 
records and associate them with the claims 
folder.

2.  Arrange a VA psychiatric examination 
in order to determine the severity of his 
service-connected PTSD.  All indicated 
tests and studies are to be performed.  
The claims folder must be made available 
to the examiner for review, and a notation 
to the effect that this record review took 
place should be included in the report.  
The examiner should describe the findings 
in detail and provide a complete rationale 
for all opinions and conclusions; any 
opinion should be supported by reference 
to specific medical records on file.  The 
examiner should be provided a copy of the 
rating schedule for mental disorders under 
38 C.F.R. § 4.130  and should be advised 
that all manifestations covered in the 
rating schedule must be addressed so that 
the Board may rate the veteran in 
accordance with the specified criteria.  
The examiner should also assign a GAF 
score, and provide an explanation as to 
the meaning of that score.

3.  After the development requested above 
has been completed, and after any other 
developed deemed appropriate, again review 
the record.  If any benefit sought on 
appeal remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


